DETAILED ACTION
This action is a response to an amendment filed on 8/22/22 in which claims 1, 3, 7, 10, 12-15, 20 and 28 are pending.

 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 10, 12-14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al. (WO 2017/026977), herein Panteleev, Lim et al. (Pub. No.: 2015/0002334), herein Lim and Rao et al. (Pub. No.: 2010/0222007 A1), herein Rao.
	As to claim 1, Panteleev teaches a terminal device for use with a wireless telecommunications system, the terminal device comprising:
 a transmitter (Panteleev fig 7 (106) RF circuitry); 
	a receiver configured to receive a measurement radio signal from each of one or more potential relay nodes of the wireless telecommunications system, each measurement radio signal being transmitted identifying the one of the potential relay nodes from which it is transmitted (Panteleev Fig. 7 (106) RF circuitry and page 10 lines 10-29 a relay candidate UE may report to the target UE its cellular measurements for both serving cell and neighboring cells and the measurements may be used to select (identifying) a relay); 
and 
	a controller configured (Panteleev Fig. 7 (102) application circuitry (processors)):
 to measure a characteristic of each received measurement radio signal indicative of the suitability of the potential relay node associated with that measurement radio signal for acting as a relay node for relaying a further radio signal between the terminal device (Panteleev page 10 lines 10-29 a relay candidate UE reports its cellular measurements to the target UE) and the measurements may be use to estimate RSRQ which is used to select a relay) and 
		infrastructure equipment of the wireless telecommunications system, and based on each received measurement radio signal and its measured characteristic, to determine a suitable one of the one or more potential relay nodes for acting as a relay node for relaying the further radio signal between the terminal device and the infrastructure equipment (Panteleev page 10 lines 10-25 the eNB (infrastructure equipment) receives measurements from candidate relays and  from this a RSRQ is estimated to select a relay) and 
	to control one of the transmitter to transmit the further radio signal to the infrastructure equipment via the determined relay node and the receiver to receive the further radio signal from the infrastructure equipment via the determined relay node (Fig 6 intercell relay transmit to infrastructure equipment via the relay and receive from the infrastructure equipment via the relay)  

	Panteleev does not teach 
	 
	Each measurement radio signal identifying 
	using the same predetermined radio frequency band and

	However Lim does teach

	Each measurement radio signal identifying (Lim [0172] each of the relay nodes 1421, 1422 and 1423 may be identified using a method other than a frequency division method, such as time division or code division)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Panteleev with Lim, because Lim teaches us [0081] code information C1, C2 and C3 are codes including information about the unique IDs of the respective aerospace/satellite relay nodes 131, 132 and 133.

	Lim nor Panteleev teach
	using the same predetermined radio frequency band and
	Wherein the predetermined radio frequency band is a predetermined narrowband with a bandwidth defined by that of predetermined number of physical resource blocks (PRBs) adjacent to each other in the frequency domain.






	However Rao does teach

	using the same predetermined radio frequency band (Rao [0036] subscribers A and D to the same narrowband channel their measurements of the same narrowband channel) and
	Wherein the predetermined radio frequency band is a predetermined narrowband with a bandwidth defined by that of predetermined number of physical resource blocks (PRBs) adjacent to each other in the frequency domain (Rao Fig. 5 narrowband map and Fig. 8 narrowband channels are predefined and a number of PRBs adjacent to each other in the frequency domain)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Lim and Panteleev with Rao, because Rao teaches us [0036] Furthermore, as indicated by the assignment of subscribers A and D to the same narrowband channel in one instance, since they are geographically separated, their measurements of the same narrowband channel provide a measure of spatial diversity. 


	As to claim 10, Panteleev teaches a terminal device for use as a relay node in a wireless telecommunications system, the terminal device comprising
	 a transmitter configured to transmit a measurement radio signal to a further terminal device of the wireless telecommunications system configured to use the terminal device as a relay node for relaying a further radio signal between the further terminal device (Panteleev Fig. 7 (106) RF circuitry and page 10 lines 10-29 a relay candidate UE may report to the target UE its cellular measurements for both serving cell and neighboring cells and the measurements may be used to select (identifying) a relay); 
	 and 
	infrastructure equipment of the wireless telecommunications system, wherein the transmitted 	measurement radio signal: 
identifies the terminal device (Panteleev Fig. 7 infrastructure equipment and page 10 lines 10-29 a relay candidate UE may report to the target UE its cellular measurements for both serving cell and neighboring cells and the measurements may be used to select (identifying) a relay); 
comprises a characteristic measurable by the further terminal device and indicative of the suitability of the terminal device for acting as a relay node for relaying a further radio signal between the further terminal device and the infrastructure equipment (Panteleev page 10 lines 10-25 the eNB (infrastructure equipment) receives measurements from candidate relays and  from this a RSRQ is estimated to select a relay); and 
is usable for transmission of a measurement radio signal by one or more further potential relay nodes of the wireless telecommunications system, each of these measurement radio signals identifying the one of the one or more further potential relay nodes from which it is transmitted and comprising a characteristic measurable by the further terminal device and indicative of the suitability of the one of the one or more further potential relay nodes from which it is transmitted for acting as a relay node for relaying a further radio signal between the further terminal device and the infrastructure equipment (Panteleev Fig. 7 (106) RF circuitry and page 10 lines 10-29 a relay candidate UE may report to the target UE its cellular measurements for both serving cell and neighboring cells and the measurements may be used to select (identifying) a relay); 

	Panteleev does not teach 
	 
	Each measurement radio signal identifying 

	However Lim does teach

	Each measurement radio signal identifying (Lim [0172] each of the relay nodes 1421, 1422 and 1423 may be identified using a method other than a frequency division method, such as time division or code division)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Panteleev with Lim, for the same reasons stated in claim 1.

	Lim nor Panteleev teach
	using the same predetermined radio frequency band 
	Wherein the predetermined radio frequency band is a predetermined narrowband with a bandwidth defined by that of predetermined number of physical resource blocks (PRBs) adjacent to each other in the frequency domain.

	However Rao does teach

	using the same predetermined radio frequency band (Rao [0036] subscribers A and D to the same narrowband channel their measurements of the same narrowband channel) and
	Wherein the predetermined radio frequency band is a predetermined narrowband with a bandwidth defined by that of predetermined number of physical resource blocks (PRBs) adjacent to each other in the frequency domain (Rao Fig. 5 narrowband map and Fig. 8 narrowband channels are predefined and a number of PRBs adjacent to each other in the frequency domain)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Lim and Panteleev with Rao for the same reasons stated in claim 1.

	As to claim 20, Panteleev teaches an Infrastructure equipment for use with a wireless telecommunications system comprising a first terminal device and one or more second terminal devices (Panteleev Fig. 6 eNB, target UE and Relay UE)
the first terminal device being configured to receive a measurement radio signal from each of the one or more second terminal devices, identifying the one of the second terminal devices from which it is transmitted, to measure a characteristic of each received measurement radio signal indicative of the suitability of the second terminal device associated with that measurement radio signal for acting as a relay node for relaying a further radio signal between the first terminal device and the infrastructure equipment (Panteleev page 10 lines 10-29 a relay candidate UE may report to the target UE its cellular measurements for both serving cell and neighboring cells and the measurements may be used to select (identifying) a relay from this a RSRQ is estimated); 
 and, 
based on each received measurement radio signal and its measured characteristic, to determine a suitable one of the one or more second terminal devices for acting as a relay node for relaying the further radio signal between the first terminal device and the infrastructure equipment and to one of transmit the further radio signal to the infrastructure equipment via the determined second terminal device and receive the further radio signal from the infrastructure equipment via the determined second terminal device, the infrastructure equipment comprising a transmitter configured to transmit a radio signal to the first terminal device comprising information indicative of the predetermined radio frequency band (Panteleev Fig. 7 and page 10 lines 10-29 from this a RSRQ is estimated to select a relay and Fig. 6 terminal receives signal and page 7 last paragraph the eNB configures the UE to carry out measurements and may configure time-frequency resources used for this channels (indicative of a radio frequency band)); 

	Panteleev does not teach 
	Each measurement radio signal identifying 
	using the same predetermined radio frequency band and

	However Lim does teach
	Each measurement radio signal being encoded using a different respect code (Lim .[0172] There is no limitation to a method of identifying each of the relay nodes 1421, 1422 and 1423 because the reception node 1430 needs only to determine a relay node through which a superposed and received unique code has passed [0175] information about the unique IDs of the respective ground reference nodes 1411, 1412 and 1413 is extracted from unique signals received by the reception unit 1430, the first calculation unit 1432 calculates the locations of the three or more relay nodes 1421, 1422 and 1423 based on the TDOAs of the superposed codes C1, C2, C3 and C4, C5, C6 and C7, C8, C9 of the unique signals received from the relay nodes 1421, 1422 and 1423 using the information about the unique ID codes and locations previously stored in the reception node 1430.)
	Each measurement radio signal identifying (Lim [0172] each of the relay nodes 1421, 1422 and 1423 may be identified using a method other than a frequency division method, such as time division or code division)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Panteleev with Lim, for the same reasons stated in claim 1.

	Lim nor Panteleev teach
	using the same predetermined radio frequency band 
	Wherein the predetermined radio frequency band is a predetermined narrowband with a bandwidth defined by that of predetermined number of physical resource blocks (PRBs) adjacent to each other in the frequency domain.

	However Rao does teach

	using the same predetermined radio frequency band (Rao [0036] subscribers A and D to the same narrowband channel their measurements of the same narrowband channel) and
	Wherein the predetermined radio frequency band is a predetermined narrowband with a bandwidth defined by that of predetermined number of physical resource blocks (PRBs) adjacent to each other in the frequency domain (Rao Fig. 5 narrowband map and Fig. 8 narrowband channels are predefined and a number of PRBs adjacent to each other in the frequency domain)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Lim and Panteleev with Rao for the same reasons stated in claim 1.


	As to claim 28, Panteleev teaches circuitry for a terminal device for use as a relay node in a wireless telecommunications system, 
	the circuitry comprising transmitter circuitry, receiver circuitry and controller circuitry (Panteleev fig 7 (106) RF circuitry and application circuitry); 
	wherein the controller circuitry is configured to control the transmitter circuitry to transmit a measurement radio signal to a further terminal device of the 8Docket No. 13199US01 Preliminary Amendment wireless telecommunications system configured to use the terminal device as a relay node for relaying a further radio signal between the further terminal device and infrastructure equipment of the wireless telecommunications system, wherein the transmitted measurement radio signal: identifies the terminal device (Panteleev Fig. 7 (106) RF circuitry and page 10 lines 10-29 a relay candidate UE may report to the target UE its cellular measurements for both serving cell and neighboring cells and the measurements may be used to select (identifying) a relay);
	comprises a characteristic measurable by the further terminal device and indicative of the suitability of the terminal device for acting as a relay node for relaying a further radio signal between the further terminal device and the infrastructure equipment (Panteleev page 10 lines 10-25 s a RSRQ is estimated to select a relay); and
	usable for transmission of a measurement radio signal by one or more further potential relay nodes of the wireless telecommunications system, each of these measurement radio signals identifying the one of the one or more further potential relay nodes from which it is transmitted and comprising a characteristic measurable by the further terminal device and indicative of the suitability of the one of the one or more further potential relay nodes from which it is transmitted for acting as a relay node for relaying a further radio signal between the further terminal device and the infrastructure equipment (Panteleev Fig. 7 (106) RF circuitry and page 10 lines 10-29 a relay candidate UE may report to the target UE its cellular measurements for both serving cell and neighboring cells and the measurements may be used to select (identifying) a relay a RSRQ is estimated to select a relay); 

Panteleev does not teach 
	Each measurement radio signal identifying 
	Using the same predetermined radio frequency band 

	However Lim does teach

	
	Each measurement radio signal identifying (Lim [0172] each of the relay nodes 1421, 1422 and 1423 may be identified using a method other than a frequency division method, such as time division or code division)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Panteleev with Lim, for the same reasons stated in claim 1.

	Lim nor Panteleev teach
	using the same predetermined radio frequency band 
	Wherein the predetermined radio frequency band is a predetermined narrowband with a bandwidth defined by that of predetermined number of physical resource blocks (PRBs) adjacent to each other in the frequency domain.

	However Rao does teach

	using the same predetermined radio frequency band (Rao [0036] subscribers A and D to the same narrowband channel their measurements of the same narrowband channel) and
	Wherein the predetermined radio frequency band is a predetermined narrowband with a bandwidth defined by that of predetermined number of physical resource blocks (PRBs) adjacent to each other in the frequency domain (Rao Fig. 5 narrowband map and Fig. 8 narrowband channels are predefined and a number of PRBs adjacent to each other in the frequency domain)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Lim and Panteleev with Rao for the same reasons stated in claim 1.


	As to claim 3, the combination of Panteleev, Lim and Rao teach a terminal device according to claim 1, wherein the receiver is configured to receive radio signals transmitted over a bandwidth no greater than that of the predetermined radio frequency band (Panteleev page 7 line 33-35 page 8 line 1 the eNB may configure the UE to carry out sidelink RSRP measurements over different sidelink channels and the eNB may configure the D2D receivers with time-frequency resources used for these channels)

	
	As to claim 7, the combination of Panteleev, Lim and Rao teach a terminal device according to claim 1, wherein the measurement radio signals transmitted from the one or more potential relay nodes are each transmitted at a different respective time (Panteleev page 4 lines 19-21 the three different D2D transmitters have three different time resource patterns of transmission)

	As to claim 12, the combination of Panteleev, Lim and Rao teach a terminal device according to claim 10, wherein the further terminal device is configured to receive radio signals transmitted over a bandwidth no greater than that of the predetermined radio frequency band (Panteleev page 7 line 33-35 page 8 line 1 the eNB may configure the UE to carry out sidelink RSRP measurements over different sidelink channels and the eNB may configure the D2D receivers  with time-frequency resources used for these channels)

	As to claim 13, the combination of Panteleev, Lim and Rao teach a terminal device according to claim 12, the terminal device comprising a receiver, wherein the transmitter is configured to transmit the further radio signal to the further terminal device and the receiver is configured to receive the further radio signal from the further terminal device using a radio frequency band associated with the terminal device, each of the terminal device and one or more further potential relay nodes being associated with a respective radio frequency band for transmission of the further radio signal (Panteleev page 8 lines 24-27 the SL-RSRQ measurements may characterize a sidelink quality corresponding to a particular time-frequency resource for a particular transmission point and lines 29-31 the measurements may be used to make a decision as to the best sidelink transmission point in the case of relaying over the sidelink)

	As to claim 14, the combination of Panteleev, Lim and Rao teach a terminal device according to claim 13, wherein the transmitter is configured to transmit a further measurement radio signal to the further terminal device, the transmitted further measurement radio signal being transmitted using the radio frequency band associated with the terminal device and comprising a characteristic measurable by the further terminal device and indicative of the suitability of the terminal device for acting as a relay node for relaying a further radio signal between the further terminal device and the infrastructure equipment (Panteleev page 8 lines 24-27 the SL-RSRQ measurements may characterize a sidelink quality corresponding to a particular time-frequency resource for a particular transmission point page 10 lines 10-25 s a RSRQ is estimated to select a relay);

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev, Lim, Rao and Meyer et al. (Pub. No.: 2008/0089314)

	As to claim 15, Panteleev , Lim and Rao teach the terminal device according to claim 14, 

	Panteleev, Lim nor Rao teach

wherein the transmitter is configured to transmit the further measurement radio signal more frequently at a first time at which a strength or quality of radio signals transmitted by the infrastructure equipment is lower and less frequently at a second time at which the strength or quality of radio signals transmitted by the infrastructure equipment is higher

However Meyer does teach

wherein the transmitter is configured to transmit the further measurement radio signal more frequently at a first time at which a strength or quality of radio signals transmitted by the infrastructure equipment is lower and less frequently at a second time at which the strength or quality of radio signals transmitted by the infrastructure equipment is higher (Meyer Fig. 8 and [0051] link quality is used as indicator for retransmission)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Panteleev, Lim and Rao with Meyere, because Meyer [0049] teaches us the link quality indicators are parameters of the kind used for selection of modulation and/or coding schemes. The transmission status can, for example, be determined by the value or behavior of parameters related to the modulation and/or FEC. As an example, assume that transmission takes place with 64 QAM and code rate 3/4 and the link quality indicator(s) indicates that a lower modulation and/or stronger FEC, such as QPSK and code rate 1/2, should be used. Then, this is a strong indication that the channel has deteriorated, which may serve as basis for a retransmission decision or recommendation. 

Claim 16 is rejected for the same reasons stated in claim 15.

Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive. With respect to claims 1, 3, 7, 10, 12-15, 20 and 28, the applicant states, Panteleev teaches away from any combination of Rao, because Panteleev does not teach determining a suitable one of the one or more potential relays and instead teaches using measurements to define a set of candidate UEs (applicant arguments page 8). The examiner respectfully disagrees. Panteleev page 9 lines 18-20 states once a RCS (relay candidate set) is formed then a relay may be selected for data transmission. In addition the applicant states a combination of Lim and Panteleev would not work with Rao, since Panteleev teaches away by indicating that measurement signals transmitted by different UEs should be transmitted on different subframes and on different physical channels (applicant arguments page 9 first paragraph). The examiner respectfully disagrees. Panteel page 5 lines 3 to page 6 line 5 states the eNB may  configured the UE using multiple subframe sets. Overall Panteleev page 5 lines 32-33 states the eNB may configure the UE to measure on RSSI measurement resources, there is no strict guarantee or rule stating the resources must not occur on the same radio frequency band, a predetermined narrow band. This limitation is a design choice and Rao teaches us that having subscribers making measurements on the same narrowband channel provides a measurement of spatial diversity (Rao [0036]). For this reason the examiner maintains the rejection with Panteleev, Lim and Rao.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467